1 Reported in 245 N.W. 382.
Appeal from a judgment of the district court affirming an order of the probate court removing an executor of the estate of M. Theodora Matteson, deceased, and from an order denying a new trial.
Tipton F. McClure, appellant, who for many years prior to the death of testatrix had been her financial adviser and in possession of most of her property, which consisted largely of money, notes, and mortgage security thereof, drew and had possession of her will until long after her death, which occurred on April 29, 1921. Although he had immediate knowledge of testatrix' death, he failed for over two years to present the will for probate and did not do so until July 19, 1923. The will was admitted to probate on August 14, 1923, at which time appellant was appointed executor, having been named as such in the will. He did not qualify for more than *Page 292 
four years and not until October 8, 1927, and then only after being cited so to do. He did not file an inventory for more than 21 months thereafter (on July 25, 1929), nor did he file an account until after this proceeding for his removal was commenced. On January 23, 1931, the probate court issued a citation requiring appellant to appear and show cause why he should not be removed as executor, and on April 8, 1931, after a hearing, that court made its order removing him as such. Appeal was' taken to the district court, wherein the case was tried de novo. During the period of nearly ten years elapsing since testatrix' death, appellant disbursed funds of the estate amounting to over $30,000 without any authority of law therefor, no claims ever having been filed, proved, or allowed.
The trial court made comprehensive findings of fact in which, in addition to the unjustifiable delays, are set forth numerous acts of omission and commission of which appellant had been guilty. A recital thereof will serve no useful purpose; it is enough to say that those findings were more than justified by the evidence and that the court's conclusions of law therefrom of necessity followed. These were:
"1. That appellant has been guilty of delay and mismanagement, waste and misappropriation of funds and assets in the administration of such estate, that appellant's interests are conflicting with those of said estate, that he has failed to properly account for all of the funds and assets of said estate, and that he has converted to his own use portions of said estate.
"2. That the order of the probate court of Rice county removing said appellant, Tipton F. McClure, as executor of the estate of said M. Theodora Matteson and revoking the letters testamentary issued to him therein should be in all things affirmed."
Order and judgment affirmed. *Page 293